            Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 1 of 28




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                                              Case No. _________________
 Paul Toomey, as representative of a class of similarly
 situated persons, and on behalf of the DeMoulas
 (Restated) Profit Sharing Plan and Trust,
                                                                       COMPLAINT
                        Plaintiff,                                    CLASS ACTION
 v.

 DeMoulas Super Markets, Inc., Arthur T. Demoulas,
 William F. Marsden, and William J. Shea,

                        Defendants.



                                     NATURE OF THE ACTION

       1.      Plaintiff Paul Toomey, as representative of the Class described herein and on behalf

of the DeMoulas (Restated) Profit Sharing Plan and Trust (the “Plan”), brings this action under the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq.

(“ERISA”), against Defendants DeMoulas Super Markets, Inc., (“DeMoulas”), and Arthur T.

Demoulas, William F. Marsden, and William J. Shea (the “Trustees”) (collectively with

DeMoulas, “Defendants”). As described herein, Defendants have breached their fiduciary duties

with respect to the Plan in violation of ERISA, to the detriment of the Plan and its participants and

beneficiaries. Plaintiff brings this action to remedy this unlawful conduct and to obtain appropriate

monetary and equitable relief as provided by ERISA.

                                PRELIMINARY STATEMENT

       1.      As of the first quarter of 2019, Americans had approximately $8.3 trillion in

assets invested in defined contribution plans, such as 401(k) and 403(b) plans. See INVESTMENT
            Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 2 of 28




COMPANY INSTITUTE, Retirement Assets Total $29.1 Trillion in First Quarter 2019 (June 19,

2019) available at, available at https://www.ici.org/research/stats/retirement/ret_19_q1.

       2.      To protect Americans’ retirement savings, ERISA imposes strict fiduciary duties

upon retirement plan fiduciaries. See 29 U.S.C. § 1104(a)(1). These fiduciary duties include a duty

to exercise appropriate “care, skill, prudence, and diligence” in managing the plan’s investment

options, see 29 U.S.C. § 1104(a)(1), and are considered “the highest known to the law.” Glass

Dimensions, Inc. ex rel. Glass Dimensions, Inc. Profit Sharing Plan & Tr. V. State St. Bank & Tr.

Co., 931 F. Supp. 2d 296, 304 (D. Mass. 2013).

       3.      Defendants did not prudently manage the Plan’s investment options. In a typical

defined contribution plan, the fiduciary will create a “menu” of investment options designed to

meet a wide range of needs, allowing participants to determine which investments on the menu are

best suited for them and how much money to invest in each option. However, instead of following

this almost universally-adopted approach, Defendants elected to adopt a one-size fits all approach.

Specifically, Defendants offered only a single investment option in the Plan (which consisted of a

pre-determined mix of underlying investments) and locked Plan participants into that investment,

without regard to their age, anticipated retirement date, or individual preferences or needs.

       4.      Unfortunately for participants, the one-size-fits-all investment strategy designed by

Defendants was not a prudent one. To the contrary, it was wildly unsuccessful. Out of 674

similarly-sized retirement plans across the country, the plan performed worse – far worse – than

any other plan during the class period, with returns that were significantly below even the lowest

decile of such plans.




                                                 2
            Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 3 of 28




       5.      These abysmal returns were not the result of coincidence or bad luck. Rather, they

are the product of a fundamentally flawed investment strategy that effectively guarantees that

participants will not adequately save for retirement. The participants in a retirement plan generally

have a long investment horizon—most participants won’t touch the money in their account for

decades, and even those participants closer to retirement need that money to last for decades into

retirement, thus requiring capital appreciation for a portion of holdings. Yet contrary to the

investment objectives and time horizon of the Plan’s participants, and contrary to established

norms that have developed based upon an understanding of those objectives, Defendants’

investment approach called for investing 70% of the Plan’s assets in low-returning fixed income

accounts and only 30% in equities. Moreover, they failed to reach even their modest equities target

almost every year throughout the statutory period, with approximately 86% of the Plan’s assets

invested in fixed income accounts and barely 14% in equities in 2013. As a result, participants had

no meaningful opportunity for growth in their portfolios.

       6.      Defendants compounded their imprudence with poor execution of their ill-advised

strategy. For example, in 2014, Defendants invested $401,076,285, or 66% of the Plan’s total

assets, in cash accounts earning .05% interest or less. Even among fixed income options,

Defendants could have achieved a far higher rate of return at comparable levels of risk, but failed

to do so. A prudent fiduciary would not have allowed such a large amount of Plan assets to languish

in underlying cash accounts that yielded effectively no return, and were in fact losing money on

an inflation-adjusted basis.

       7.      Moreover, even when Defendants chose to invest in non-cash accounts, they failed

to exercise appropriate care. Specifically, Defendants failed to secure the cheapest available share


                                                 3
            Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 4 of 28




class for both of the bond funds that the Plan invested in, causing participants to pay higher fees

for identical versions of the same investments. For example, for at least the past six years

Defendants have had approximately $20 million invested in retail shares of the Alliance Bernstein

High Income Fund with an expense ratio of 0.83%, even though otherwise identical shares of the

same fund charging annual expenses of only 0.50% for investors satisfying the $2 million

investment minimum became available in October 2013. A prudent fiduciary engaged in a prudent

monitoring process would have investigated the availability of lower cost investments and

procured the lower cost, but otherwise identical, institutional shares of this fund.

       8.      Based on this conduct and the other facts alleged herein, it is reasonable to infer

that Defendants’ process for managing the Plan’s investments was flawed and inconsistent with

the applicable standard of care under ERISA. Accordingly, Plaintiff asserts a claim against

Defendants for breach of their fiduciary duty of prudence (Count One), and also asserts a claim

against DeMoulas for failure to monitor its appointed fiduciaries (Count Two).

                                 JURISDICTION AND VENUE

       9.      Plaintiff brings this action pursuant to 29 U.S.C. § 1132(a)(2) and (3), which

provide that participants in an employee retirement plan may pursue a civil action on behalf of the

plan to remedy breaches of fiduciary duties and other prohibited conduct, and to obtain monetary

and appropriate equitable relief as set forth in 29 U.S.C. § 1109.

       10.     This case presents a federal question under ERISA, and therefore this Court has

subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e)(1)(F).

       11.     Venue is proper pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b)

because this is the district where the plan is administered, where the breaches of fiduciary duties


                                                  4
              Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 5 of 28




giving rise to this action occurred, and where Defendants may be found. In addition, Plaintiff Paul

Toomey resides in this District.

                                                  THE PARTIES

                                                      PLAINTIFF

           12.      Plaintiff resides in Tewksbury, Massachusetts and was a participant in the Plan

from prior to the start of the class period until 2015. Plaintiff is entitled to receive benefits in the

amount of the difference between the value of his account as of the time his account was distributed

and what his account would have been worth at that time had Defendants not violated ERISA as

described herein. While a participant, Plaintiff was not given any choice of investments and was

subject to Defendants’ investment decisions. Plaintiff has suffered financial harm and has been

injured by Defendants’ unlawful conduct as described herein.

                                                      THE PLAN

           13.      The DeMoulas (Restated) Profit Sharing Plan and Trust was established, as

restated, on April 2, 1989.

           14.      The Plan is an “employee pension benefit plan” within the meaning of 29 U.S.C. §

1002(2)(A) and a “defined contribution plan” within the meaning of 29 U.S.C. § 1002(34).

           15.      The Plan covers eligible employees and former employees of DeMoulas and Indian

Ridge Country Club.

           16.      From the end of 2013 until the end of 2017,1 the Plan had between 11,000-13,000

participants, and between $580 million and $756 million in assets.




1
    2017 is the most recent plan year for which reported Form 5500 information is available for the Plan.

                                                            5
            Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 6 of 28




         17.      Participants’ accounts are funded by employer contributions,2 which are subject to

a six-year vesting schedule (vesting at 20% after two years of employment and increasing 20%

each year thereafter). Employees are not permitted to contribute their own money to the Plan.

         18.      The Plan includes one overarching investment that participants are automatically

enrolled in. Within that investment, Defendants invest in numerous underlying investment

accounts, whose combined returns equal the Plan’s investment performance. Participants have no

choice over how their money is invested. Instead, the Plan has a “one-size-fits-all” investment

strategy which every participant is tied to. As a result, Defendants’ choices are critical to

participants’ investment results and, ultimately, their ability to retire with adequate assets.


                                                  DEFENDANTS
DeMoulas

         19.      Defendant DeMoulas is headquartered in Tewksbury, Massachusetts. DeMoulas is

the “plan sponsor” within the meaning of 29 U.S.C. § 1002(16)(B), and is also a Plan employer.

DeMoulas is a “named fiduciary” pursuant to 29 U.S.C. § 1102(a) with respect to the Plan because

it is identified in the Plan Documents and Instruments as having authority to determine the Plan’s

investment objectives and approve the Plan’s Investment Policy Statement (“IPS”). According to

the Plan’s Form 5500s, DeMoulas is also the Plan Administrator, controlling and managing the

operation and administration of the Plan with authority to appoint and delegate discretionary



2
  Employer contributions to a retirement plan are part of a standard benefits package offered by employers to attract
and retain talented employees. See 401K SPECIALIST, Top 4 Priorities of 401(k) Plan Sponsors (Jan. 3, 2016)
(highlighting survey findings that, among large defined contribution plan sponsors, attracting and retaining talented
employees is a top priority), available at http://401kspecialistmag.com/top-4-priorities-of-401k-plan-sponsors; Joan
Vogel, Until Death Do Us Part: Vesting of Retiree Insurance, 9 Indus. Rel. L.J. 183, 216 (1987) (noting that employers
offer retirement benefits to attract and retain “reliable, productive employees”). They do not excuse imprudent
management of a plan’s assets or investments. See Brotherston v. Putnam Invs. LLC, 907 F.3d 17, 28-29 (1st Cir.
2018).
                                                          6
           Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 7 of 28




authority to the Trustees. Thus, DeMoulas exercises discretionary authority or discretionary

control with respect to management of the Plan, as well as discretionary authority and

responsibility with respect to the administration of the Plan, and is a functional fiduciary under 29

U.S.C. § 1002(21)(A).

        20.      DeMoulas is also a functional fiduciary because it has authority to appoint, monitor,

remove, and replace the Trustees. All of the Trustees are DeMoulas employees who were

appointed by the DeMoulas Board of Directors (the “Board”). It is well accepted that the authority

to appoint, retain, and remove plan fiduciaries constitutes discretionary authority or control over

the management or administration of the plan, and thus confers fiduciary status under 29 U.S.C. §

1002(21)(A). See 29 C.F.R. § 2509.75-8 (D-4); Kling v. Fidelity Management Trust Co., 323 F.

Supp. 2d 132, 142 (D. Mass. 2004) (“The power to appoint fiduciaries is itself a fiduciary

function.”)

The Trustees

        21.      DeMoulas delegated a portion of its fiduciary responsibilities to trustees Arthur T.

Demoulas, William F. Marsden, and William J. Shea (the “Trustees”). Among other things, the

Trustees are responsible for selecting and monitoring the Plan’s investments. The Trustees are

therefore functional fiduciaries pursuant to 29 U.S.C. § 1002(21)(A).3 The Trustees are senior-

level professional employees or officers of DeMoulas, and at all times were acting within the scope

of their employment or agency with DeMoulas.




3
 The Trustees are also named fiduciaries pursuant to 29 U.S.C. § 1102(a) because they are identified in the Plan
Documents and Instruments as having responsibility for the Plan’s investments or investment managers.
                                                       7
           Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 8 of 28




                                   FIDUCIARY RESPONSIBILITIES

                                             DUTY OF PRUDENCE

        22.        ERISA imposes strict fiduciary duties upon fiduciaries of retirement plans.

Among other things, the statute provides:

        [A] fiduciary shall discharge his duties with respect to a plan solely in the interest of the
        participants and beneficiaries and—

                 (B)      with the care, skill, prudence, and diligence under the circumstances then
                          prevailing that a prudent man acting in a like capacity and familiar with
                          such matters would use in the conduct of an enterprise of like character and
                          with like aims . . . .

29 U.S.C. § 1104(a)(1)(B). This is commonly referred to as the “duty of prudence.”

        23.      The duty of prudence includes “a continuing duty to monitor [plan] investments

and remove imprudent ones” that exists “separate and apart from the [fiduciary’s] duty to exercise

prudence in selecting investments.” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015). If an

investment is imprudent, the plan fiduciary “must dispose of it within a reasonable time.” Id.

(quotation omitted). Fiduciaries therefore may be held liable for either imprudent selection of

investments or for failing to monitor a plan’s investments to ensure that each remains prudent.

Bendaoud v. Hodgson, 578 F. Supp. 2d 257, 271 (D. Mass. 2008) (citing DiFelice v. U.S. Airways,

Inc., 497 F.3d 410, 418 n.3, 423–24 (4th Cir. 2007)).

        24.      The duty of prudence also includes a duty to minimize investment expenses.

Indeed, “[c]ost-conscious management is fundamental to prudence in the investment function.”

Tibble v. Edison Int’l, 843 F.3d 1187, 1197 (9th Cir. 2016) (en banc) (quoting Restatement (Third)

of Trusts § 90 cmt. b (2007)).4 Thus, selecting and retaining higher-cost investments constitutes a


4
  The Supreme Court has noted that the legal construction of an ERISA fiduciary’s duties is “derived from the common
law of trusts.” Tibble, 135 S. Ct. at 1828. Therefore, “[i]n determining the contours of an ERISA fiduciary’s duty,
                                                         8
            Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 9 of 28




breach of fiduciary duties when similar or identical lower-cost investments are available. See

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 596 (8th Cir. 2009).

         25.      In considering whether a fiduciary has breached ERISA’s duty of prudence, the

court considers both the “merits of the transaction” as well as “the thoroughness of the

investigation into the merits of the transaction.” Bunch v. W.R. Grace & Co., 532 F. Supp. 2d 283,

288 (D. Mass. 2008) (quoting Howard v. Shay, 100 F.3d 1484, 1488(9th Cir. 1996)). Mere

“subjective good faith” in executing these duties is not a defense: “a pure heart and an empty head

are not enough.” Donovan v. Cunningham, 716 F.2d 1455, 1467 (5th Cir. 1983).

         26.      Although ERISA fiduciaries must act “in accordance with the documents and

instruments governing the plan,” that duty exists only “insofar as such documents and instruments

are consistent with” the other duties imposed upon fiduciaries by ERISA. 29 U.S.C. §

1104(a)(1)(D). “This provision makes clear that the duty of prudence trumps the instructions of a

plan document . . . .” Dudenhoeffer, 143 S. Ct. at 2468.

      CONSTRUCTION OF PRUDENT INVESTMENT MENU IN DEFINED CONTRIBUTION PLANS

         27.      When considering an investment for a retirement plan, fiduciaries must give

“appropriate consideration” to a range of factors, including “the opportunity for gain (or other

return) associated with the investment or investment course of action.” 29 C.F.R. § 2550.404a-

1(b)(2)(i). In addition, fiduciaries must consider “the role the investment or investment course of

action plays in … the plan’s investment portfolio,” 29 C.F.R. § 2550.404a-1(b)(1)(i), and “[t]he

composition of the portfolio with respect to diversification,” 29 C.F.R. § 2550.404a-1(b)(2)(ii)(A).



courts often must look to the law of trusts.” Id. In fact, the duty of prudence imposed under 29 U.S.C. § 1104(a)(1)(B)
is a codification of the common law prudent investor rule found in trust law. Buccino v. Continental Assur. Co., 578
F. Supp. 1518, 1521 (S.D.N.Y. 1983).
                                                          9
           Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 10 of 28




         28.      Although many defined contribution plans offer participants a low-risk investment

option that focuses on capital preservation, any such investment is only reasonably designed to be

offered as “part of the portfolio,” not the entire portfolio. See 29 C.F.R. § 2550.404a-1(b)(2)(i).

It is not prudent or appropriate to force participants into “low-yielding investments” without regard

to their individual desires or needs. See Meyer v. Berkshire Life Ins. Co., 250 F. Supp. 2d 544,

566 (D. Md. 2003).

         29.      To ensure a sufficient mix of investments that meet a wide variety of participant

needs, prudent fiduciaries of defined contribution plans typically create a “menu” of investment

options from which participants can choose to invest. Each investment option is generally a pooled

investment product (such as a mutual fund or collective investment trust) offering exposure to a

particular asset class or sub-asset class (e.g., large cap equities, mid/small cap equities,

international equities, bonds, capital preservation). 2012 ICI Study at 7; Ian Ayres & Quinn Curtis,

Beyond Diversification: The Pervasive Problem of Excessive Fees and “Dominated Funds” in

401(k) Plans, 124 Yale L.J. 1476, 1485 (2015) (hereinafter “Beyond Diversification”). In addition,

some plans offer what are known as “target date funds,” which include a mix of investments from

different asset classes at a risk level that is designed to decline over time as the targeted retirement

date approaches.5

         30.      The Plan in this case offered no single asset class options nor any multi-asset class

options tied to a participant’s retirement date or risk tolerance. Instead, it offered only one

investment option with an investment mix determined by Defendants.



5
  The one-size-fits all investment option in the Plan was not a target-date fund, as it had the same mix of investments
regardless of a participant’s anticipated retirement date (or risk tolerance).

                                                         10
           Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 11 of 28




                                                  ERISA § 404(c)

         31.      ERISA § 404(c) protects a fiduciary from liability for a participant’s choice of

investments where participants have independent control over their accounts and can invest among

different options on the plan’s menu. 29 U.S.C. § 1104(c)(1); 29 C.F.R. § 2550.404c-1(d)(2)(i).6

In order for fiduciaries to qualify for this potential defense, however, participants must be given

an opportunity to choose from a “broad range of investment alternatives.” 29 C.F.R. § 2550.404c-

1(b)(1)(ii). At a minimum, this requires that the plan offer “at least three investment alternatives”

with “materially different risk characteristics” that “enable the participant or beneficiary by

choosing among them to achieve a portfolio with aggregate risk and return characteristics at any

point within the range normally appropriate for the participant or beneficiary.” 29 C.F.R. §

2550.404c-1(b)(3)(i)(B); Jenkins v. Yager, 444 F.3d 916, 923 (7th Cir. 2006).

         32.      Because Defendants have not maintained an investment menu with multiple

investment options or allowed participants to exercise any independent control over their accounts,

Defendants do not qualify for § 404(c) protection.

                               DEFENDANTS’ VIOLATIONS OF ERISA

         DEFENDANTS ADOPTED AN INAPPROPRIATE                               ONE-SIZE-FITS-ALL            INVESTMENT
         STRATEGY FOR THE PLAN

         33.      Defendants had a policy that called for 70% of the Plan’s assets to be allocated into

domestic fixed income options, and 30% into equities. The equity target also included sub-targets

of 20% for U.S. equities and 10% in international equities.




6
  Even in cases where this defense applies, fiduciaries may still be held liable for imprudent construction of the plan’s
investment menu. See 29 C.F.R § 2550.404c-1(d)(2)(iv).
                                                          11
Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 12 of 28
          Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 13 of 28




This made an already significant problem even worse. At this asset allocation level, the Plan was

virtually guaranteed to, at best, earn returns in line with inflation. Such a strategy is incompatible

with meeting a participant’s retirement income needs. At a 15% retirement savings rate over a 35-

year career, a participant earning investment returns in line with inflation will have set aside less

than six years of replacement income—less than a third the length of the average American’s

retirement, according to the U.S. Census bureau.9

        37.      Given the investment strategy employed since 2013, and its incompatibility with

the financial goals and investment horizon of the Plan’s participants, it is reasonable to infer that

Defendants failed to engage in a prudent process of investigating the relevant facts and

circumstances regarding participants’ retirement cash flow needs and overall financial objectives

as they related to the Plan necessary to determine a mix of investments with appropriate overall

risk and return characteristics. See 29 C.F.R. § 2550.404a-1(b).

        DEFENDANTS’ INVESTMENT STRATEGY WAS ALSO POORLY EXECUTED

        38.      In addition to adopting an imprudent one-size-fits all investment strategy,

Defendants compounded their imprudence by executing that strategy poorly.

                               Imprudent Investment in Cash Accounts

        39.      Even among fixed income investments, Defendants failed to undertake appropriate

efforts to generate meaningful returns. In 2013, for example, Defendants invested $336,814,593,

or 58% of the Plan’s total assets, in cash and money market accounts earning .01% interest or




9
 See https://www.thebalance.com/average-retirement-age-in-the-united-states-2388864 (citing U.S. Census Bureau
data) (last accessed July 22, 2019).
                                                      13
          Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 14 of 28




less. In 2014, Defendants increased the Plan’s investment in cash (or cash equivalents) to a

staggering $401,076,285, or 66% of the Plan’s assets, in accounts earning .05% or less.10

        40.      Indeed, Defendants left up to tens of millions of dollars each year sitting in bank

accounts that returned 0%, with almost $27,000,000 invested in such a no return account in 2016.

This further demonstrates that Defendants failed to prudently investigate appropriate investments

for the Plan.

        41.      There were far better options at comparable levels of risk that would have generated

greater returns for participants. Experts have stated for years that principal preservation options

within defined contribution plans should include investment vehicles like stable value funds.11

Like money market funds, stable value funds invest in an underlying portfolio of investment-grade

fixed income securities whose principal is guaranteed by the issuer. But stable value funds can

generate additional yield by using longer-maturity securities, while avoiding the associated risk of

principal loss by purchasing insurance contracts from highly-rated insurance companies

guaranteeing the portfolio against loss of principal. Stable value funds thus provide preservation

of principal comparable to money market funds while consistently generating greater returns for

investors.




10
  This pattern continued throughout the statutory period. As of the end of 2016, the Plan still had $173,411,914
invested in cash accounts.
11
  A 2011 study from Wharton Business School, analyzing money market and stable value fund returns from the
previous two decades, went so far as to conclude that “any investor who preferred more wealth to less wealth should
have avoided investing in money market funds when [stable value] funds were available, irrespective of risk
preferences.” David F. Babbel & Miguel A. Herce, Stable Value Funds: Performance to Date, at 16 (Jan. 1, 2011),
available at http://fic.wharton.upenn.edu/fic/papers/11/11-01.pdf; see also Paul J. Donahue, Plan Sponsor Fiduciary
Duty for the Selection of Options in Participant-Directed Defined Contribution Plan and the Choice Between Stable
Value and Money Market, 39 AKRON L. REV. 9, 20–27 (2006).
                                                        14
Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 15 of 28
Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 16 of 28
         Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 17 of 28




A shares of the Alliance Bernstein High Income Fund, which charge an annual expense ratio of

.83%, despite the fact that otherwise identical Z shares of the same fund, with the exact same

underlying investments, were available at an expense ratio of .50% for investors who could meet

the $2,000,000 investment minimum. Similarly, since 2013 Defendants have had over $15 million

of Plan assets invested in Class A shares of the Hartford Floating Rate Bond Fund at an expense

ratio of 1.00%, despite the availability of cheaper but otherwise identical Class I shares charging

only 0.72% per year that have been available since 2006 to institutional investors such as the Plan,

while Class F shares of the Floating Rate Bond Fund charging only 0.66% per year have been

available to investors that meet a $1 million investment minimum since 2017.

        48.     Defendants have continued to retain class A shares of these funds, even though the

availability of lower-cost options would have been revealed by a reasonable investigation. There

is no justification for Defendants’ failure to use the lower-cost share class as the higher-cost affords

no benefit to participants.

        49.     A prudent fiduciary would have taken advantage of less expensive share classes.

Indeed, many fiduciaries of other retirement plans did just this. This further supports an inference

that Defendants failed to monitor the Plan’s expenses through a set of processes that a prudent

fiduciary would have engaged in.

        DEFENDANTS’ IMPRUDENT INVESTMENT PROCESS HAD SERIOUS CONSEQUENCES                          FOR
        THE PLAN, WHICH DEFENDANTS IGNORED

        50.     Defendants’ imprudent process for managing the Plan had serious consequences

for participants. Defendants’ IPS specifies a three-to-five year investment horizon, indicating that

the Plan’s investments are expected to outperform specified benchmarks over that time period.

Yet, the Plan’s net investment returns have consistently trailed those of its peers over that time.

                                                  17
Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 18 of 28
             Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 19 of 28




percentage points per year. From 2012-2016, the Plan was the worst performing plan in the

country, trailing the next lowest-returning plan by almost a full percent.16 The Plan did not just

trail even its poorest-performing peers, it was lapped by them.

           52.     Plaintiffs do not allege that low returns, by themselves, constitute a fiduciary

breach. However, the substantial deviation of the Plan’s returns from those of every single other

defined contribution plan in the United States reflects Defendants failed to exercise basic levels

of diligence, care, and skill in designing, monitoring, and implementing the Plan’s investment

strategy that prudent fiduciaries exercise. To make matters worse, participants were held captive

to this strategy, as there were no alternative strategies or investments available in the Plan. Had

Defendants prudently investigated and evaluated the retirement income needs of participants, and

the appropriate overall risk and return characteristics that would be necessary to enable participants

to meet those needs, Defendants would have abandoned their unorthodox strategy and replaced it

with superior alternatives commonly used in other large retirement plans, or at the very least

investigated significantly better performing options with risk characteristics in line with their

inappropriate strategy. Defendants also could have offered alternative or additional investment

options to Plan participants. If Defendants had taken these measures, they would have materially

improved participants’ investment options and net performance. Instead, the Plan suffered tens of

millions of dollars in lost investment returns, and participants’ retirement nest eggs were severely

impaired.




16
     The 673rd ranked plan returned 4.15% from 2012-2016.
                                                        19
          Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 20 of 28




IV.     PLAINTIFF LACKED KNOWLEDGE OF DEFENDANTS’ INVESTMENT PROCESS AND OTHER
        MATERIAL FACTS PRIOR TO SUIT.

        53.     Plaintiff did not have knowledge of all material facts (including, among other

things, the asset allocation of the Plan compared to similar plans, the Plan’s poor returns compared

to other similar plans, Defendants’ failure to re-evaluate the Plan’s investment strategy after poor

performance, the availability of stable value funds and higher performing capital preservation

options, the availability of lower-cost share classes, Defendants’ failure to investigate such higher-

performing options and lower-cost share classes, the terms of the IPS, and Defendants’ failure to

meet the asset-allocation targets in the IPS) until shortly before this suit was filed. Further, Plaintiff

does not have actual knowledge of the specifics of Defendants’ decision-making processes with

respect to the Plan (including Defendants’ processes for selecting, monitoring, and evaluating their

unorthodox investment strategy and Defendants’ processes for selecting, monitoring, and

removing investments), because this information is solely within the possession of Defendants

prior to discovery. For purposes of this Complaint, Plaintiff has drawn reasonable inferences

regarding these processes based upon (among other things) the facts set forth above.

                                CLASS ACTION ALLEGATIONS

        54.     29 U.S.C. § 1132(a)(2) authorizes any participant or beneficiary of the Plan to bring

an action individually on behalf of the Plan to obtain for the Plan the remedies provided by 29

U.S.C. § 1109(a). Plaintiff seeks certification of this action as a class action pursuant to this

statutory provision and Fed. R. Civ. P. 23.




                                                   20
           Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 21 of 28




         55.      Plaintiff asserts his claims in Counts I and II on behalf of a class of participants and

beneficiaries of the Plan defined as follows:17

         All participants and beneficiaries of the DeMoulas (Restated) Profit Sharing Plan
         and Trust at any time on or after July 30, 2013, excluding Defendants, the Trustees,
         or any other employees with responsibility for the Plan’s investment or
         administrative functions, and members of Defendants’ Board of Directors.

         56.      Numerosity:        The Class is so numerous that joinder of all Class members is

impracticable. The Plan had over 10,000 participants during the applicable period.

         57.      Typicality:        Plaintiff’s claims are typical of the Class members’ claims. Like

other Class members, Plaintiff is a Plan participant and suffered injuries as a result of Defendants’

mismanagement of the Plan. Defendants treated Plaintiff consistently with other Class members

with regard to the Plan. Defendants’ imprudent decisions affected all Plan participants similarly.

         58.      Adequacy:          Plaintiff will fairly and adequately protect the interests of the Class.

Plaintiff’s interests are aligned with the Class that he seeks to represent, and he has retained counsel

experienced in complex class action litigation, including ERISA litigation. Plaintiff does not have

any conflicts of interest with any Class members that would impair or impede his ability to

represent such Class members.

         59.      Commonality: Common questions of law and fact exist as to all Class members

and predominate over any questions solely affecting individual Class members, including but not

limited to:

                  a. Whether the Plan’s fiduciaries breached their fiduciary duties by engaging
                     in the conduct described herein;

                  b. Whether Defendants breached their duty to monitor other Plan fiduciaries;


17
  Plaintiff reserves the right to propose other or additional classes or subclasses in his motion for class certification
or subsequent pleadings in this action.
                                                          21
         Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 22 of 28




               c. The proper form of equitable and injunctive relief;

               d. The proper measure of monetary relief.

       60.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A) because

prosecuting separate actions against Defendants would create a risk of inconsistent or varying

adjudications with respect to individual Class members that would establish incompatible

standards of conduct for Defendants.

       61.     Class certification is also appropriate under Fed. R. Civ. P. 23(b)(1)(B) because

adjudications with respect to individual Class members, as a practical matter, would be dispositive

of the interests of the other persons not parties to the individual adjudications or would

substantially impair or impede their ability to protect their interests. Any award of equitable relief

by the Court, such as removal or replacement of particular Plan investments or removal or

replacement of a Plan fiduciary, would be dispositive of non-party participants’ interests. The

accounting and restoration of the property of the Plan that would be required under 29 U.S.C. §§

1109 and 1132 would be similarly dispositive of the interests of other Plan participants.

       62.     Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to the Class predominate over any questions affecting only

individual Class members, and because a class action is superior to other available methods for the

fair and efficient adjudication of this litigation. Defendants’ conduct as described in this Complaint

applied uniformly to all members of the Class. Class members do not have an interest in pursuing

separate actions against Defendants, as the amount of each Class member’s individual claims is

relatively small compared to the expense and burden of individual prosecution, and Plaintiff is

unaware of any similar claims brought against Defendants by any Class members on an individual


                                                 22
          Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 23 of 28




basis. Class certification also will obviate the need for unduly duplicative litigation that might

result in inconsistent judgments concerning Defendants’ practices. Moreover, management of this

action as a class action will not present any likely difficulties. In the interests of justice and judicial

efficiency, it would be desirable to concentrate the litigation of all Class members’ claims in a

single forum.

                                              COUNT I
                                       Breach of Duty of Prudence
                                        29 U.S.C. § 1104(a)(1)(B)

        63.     Defendants DeMoulas and the Trustees are fiduciaries of the Plan under 29 U.S.C.

§§ 1002(21) and/or 1102(a)(1).

        64.     29 U.S.C. § 1104 imposes a duty of prudence upon Defendants in their

administration of the Plan and in selecting and monitoring the Plan’s investments.

        65.     Among other things, Defendants were responsible for maintaining investments that

would meet the needs of participants, prudently selecting quality investment options, evaluating

and monitoring the Plan’s investments on an ongoing basis and eliminating imprudent ones,

ensuring that the Plan’s fees were reasonable, and taking all necessary steps to ensure that the

Plan’s assets were invested prudently.

        66.     As described throughout this Complaint, Defendants breached their fiduciary duties

and failed to employ a prudent process for selecting, monitoring, and reviewing the Plan’s

investments. Defendants adopted a one-size-fits-all investment strategy for the Plan without regard

for participant needs and failed to prudently execute that strategy by choosing poorly-performing

options when better performing options would have been revealed by a reasonable investigation.

Defendants also imprudently retained poorly-performing investments and failed to appropriately


                                                    23
         Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 24 of 28




monitor their performance. In addition, Defendants failed to investigate lower-cost share classes

available to them, opting for higher-cost investments with no benefit to participants. Further,

Defendants placed an extremely high level of Plan assets in cash accounts earning little or no

interest when comparable superior options would have been revealed by a reasonable investigation

into alternative options.

       67.     Each of the above actions and omissions described in paragraph 66 and elsewhere

in this Complaint demonstrate that Defendants failed to discharge their duties with respect to the

Plan with the care, skill, prudence, and diligence under the circumstances then prevailing that a

prudent person acting in a like capacity and familiar with such matters would have used in the

conduct of an enterprise of like character and with like aims, thereby breaching their duties under

29 U.S.C. § 1104(a)(1)(B).

       68.     Each Defendant is personally liable, and jointly and severally liable, under 29

U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), to make good to the Plan the losses resulting from

the aforementioned breaches. In addition, Defendants are subject to other equitable relief as

provided by ERISA.

       69.     Each Defendant knowingly participated in each breach of the other Defendants,

knowing that such acts were a breach, enabled the other Defendants to commit breaches by failing

to lawfully discharge such Defendant’s own duties, and knew of the breaches by the other

Defendants and failed to make any reasonable and timely effort under the circumstances to remedy

the breaches. Accordingly, each Defendant is also liable for the losses caused by the breaches of

its co-fiduciaries under 29 U.S.C. § 1105(a).




                                                24
          Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 25 of 28




                                            COUNT II
                                  Failure to Monitor Fiduciaries

         70.   As alleged throughout the Complaint, Defendants (including the Trustees) are

fiduciaries of the Plan pursuant to 29 U.S.C. § 1002(21).

         71.   DeMoulas is responsible for appointing and removing the Trustees.

         72.   Given that DeMoulas, through its Board of Directors, had overall oversight

responsibility for the Plan, and the explicit fiduciary duty to appoint, monitor, and remove the

Trustees, DeMoulas had a fiduciary responsibility to ensure that the Trustees acted prudently at all

times.

         73.   A monitoring fiduciary must ensure that the monitored fiduciaries are performing

their fiduciary obligations, including those with respect to the investment of plan assets, and must

take prompt and effective action to protect the plan and participants when the monitored fiduciaries

are not meeting their fiduciary obligations.

         74.   To the extent that DeMoulas’ fiduciary monitoring responsibilities were delegated,

this monitoring duty included an obligation to ensure that any delegated tasks were being

performed prudently.

         75.   DeMoulas breached its fiduciary monitoring duties by, among other things:

               a. Failing to monitor and evaluate the performance of the Trustees or have a

                   system in place for doing so, standing idly by as the Plan suffered significant

                   losses as a result of the Trustees’ imprudent actions and omissions with respect

                   to the Plan;

               b. Failing to monitor the Trustees’ fiduciary processes, which would have alerted

                   a prudent fiduciary to the breaches of fiduciary duties described herein;

                                                25
         Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 26 of 28




               c. Failing to remove Trustees whose performance was inadequate in that they

                   continued to maintain imprudent, excessively costly, and poorly performing

                   investments within the Plan, all to the detriment of the Plan and Plan

                   participants’ retirement savings; and

               d. Failing to cause the Trustees to reconsider or revise their flawed investment

                   strategy.

       76.     As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses per year due to excessive fees and investment

underperformance.

       77.     Pursuant to 29 U.S.C. §§ 1109(a), 1132(a)(2), and 1132(a)(3), DeMoulas is liable

to restore to the Plan all losses suffered as a result of its failure to properly monitor the Plan’s

fiduciaries, and subsequent failure to take prompt and effective action to rectify any observed

fiduciary breaches. In addition, DeMoulas is subject to other equitable relief as provided by

ERISA.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, as representative of the Class defined herein, and on behalf of

the Plan, prays for relief as follows:

       A.      A determination that this action may proceed as a class action under Rule
               23(b)(1), or in the alternative, Rule 23(b)(3) of the Federal Rules of Civil
               Procedure;

       B.      Designation of Plaintiff as Class Representative and designation of Plaintiff’s
               counsel as Class Counsel;

       C.      A declaration that Defendants have breached their fiduciary duties under
               ERISA;

                                                26
            Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 27 of 28




       D.       A declaration that Defendant DeMoulas breached its fiduciary duty to monitor
                the Trustees;

       E.       A declaration that Defendants have no defense to liability under ERISA §
                404(c);

       F.       An order compelling Defendants to personally make good to the Plan all losses
                that the Plan incurred as a result of the breaches of fiduciary duties described
                above;

       G.       Other equitable relief to redress Defendants’ illegal practices and to enforce the
                provisions of ERISA as may be appropriate;

       H.       An award of pre-judgment interest;

       I.       An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and/or
                the common fund doctrine;

       J.       An award of such other and further relief as the Court deems equitable and just.



Dated: July 30, 2019                                   BLOCK & LEVITON LLP

                                               By: /s/ Jason M. Leviton
                                               Jason M. Leviton (BBO #678331)
                                               Amanda R. Crawford (BBO #703325)
                                               260 Franklin Street, Suite 1860
                                               Boston, MA 02110
                                               Telephone: (617) 398-5600
                                               Facsimile: (617) 507-6020
                                               jason@blockesq.com
                                               amanda@blockesq.com


                                               NICHOLS KASTER, PLLP
                                               Paul J. Lukas, MN Bar No. 22084X*
                                               Kai H. Richter, MN Bar No. 0296545*
                                               Brock J. Specht, MN Bar No. 0388343*
                                               Carl F. Engstrom, MN Bar No. 0396298*
                                               Brandon T. McDonough, MN Bar No. 0393259*
                                               Ben J. Bauer, MN Bar No. 0398853*

                                                       * pro hac vice applications forthcoming
                                                 27
Case 1:19-cv-11633-LTS Document 1 Filed 07/30/19 Page 28 of 28




                            4600 IDS Center
                            80 S 8th Street
                            Minneapolis, MN 55402
                            Telephone: 612-256-3200
                            Facsimile: 612-338-4878
                            lukas@nka.com
                            krichter@nka.com
                            bspecht@nka.com
                            cengstrom@nka.com
                            bmcdonough@nka.com
                            bbauer@nka.com

                            ATTORNEYS FOR PLAINTIFFS




                              28
